DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-5 and 16-17 in the reply filed on 09/27/2022 is acknowledged.  The traversal is on the ground(s) that “the burden on the Patent Office to consider all of the groups together is less than the burden on Applicant/the public to prosecute/search the applications/patents separately”.  This is not found persuasive because the burden to search and examine multiple distinct inventions in a single application still exists, as explained in the restriction requirement filed 8/22/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydraulic actuation group operatively connected to at least said raking group and configured to put in rotation said comb-like elements” in claim 2 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 2, line 14, the reference to “claim 1” should be removed as limitations in claim 1 may change during prosecution or claim 1 may be cancelled all together.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim amendment filed 09/27/2022 removed all reference characters except for “(4)” in claim 1, line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US 4,703,612).
Regarding claims 1-3 and 5, Webster discloses an agricultural raking machine, comprising: 
a frame (12) configured to be towed by a towing vehicle (T); 
at least a raking group (rake baskets20) assembled on said frame and provided with rotating comb-like elements (as is known in with rakes) apt to move material mowed onto the ground to form a windrow (see arrows showing movement of windrows W in FIG.5);
a control device (discussed in col.11, lines 44-60 as “control box housed in the operator’s compartment of the prime mover T” and “an additional speed control … to control the speed of operation of the hydraulic motors 22”) operatively connected to said raking group and configured to adjust a rotation speed of said comb-like elements (“ hydraulic motors 22 operatively powering the rotation of said rake baskets” per col.12, lines 30-32, see also claim 2 and col.11, lines 55-58), per claim 1;
comprising a hydraulic actuation group (100; see FIG.21) operatively connected to at least said raking group and configured to put in rotation said comb-like elements (col.11, lines 44-60, said control device comprising a control mechanism (“control box” and “additional speed control” discussed in col.11, lines 44-60) operatively connected to said hydraulic actuation group, per claim 2;
wherein said control mechanism comprises a flow rate adjustment element (the “speed control” extending from the operator’s compartment to the flow control valve 113) operatively connected to said hydraulic actuation group to adjust the flow rate of a working fluid in said hydraulic actuation group (col.11, lines 55-60; see col.2), per claim 3;
wherein said flow rate adjustment element is manually actuated (col.11, lines 58-60 “Alternatively, the flow control valve 113 can be manually adjusted externally of the operator’s compartment”), per claim 5; 
wherein said hydraulic actuation group is operatively connected to at least said raking group and connected to a flotation mechanism (includes hydraulic lift cylinder 28 and flotation springs 29; see col.4, lines 42-48 and col.9, lines 18-20), per claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster, as applied to claim 3 above, and further in view of Creffield (US 4,474,104). 
Regarding claim 4, Webster discloses the machine according to claim 3, except wherein said flow rate adjustment element (referred to as a “speed control” extending from the operator’s compartment to the flow control valve 113, “to control the speed of operation of the hydraulic motors” per col.11, lines 55-58), is a potentiometer.  
Creffield teaches that it is old and well known to use a potentiometer (147) in controlling the speed of a hydraulic motor (col.13, line 63 - col.14, line 3) operatively connected to a hydraulic actuation group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Webster to use a potentiometer as Creffield teaches that such control element is old and well known in the hydraulic control systems art.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster, as applied to claim 3 above, and further in view of Lesher et al. (US 5,203,154).
Regarding claim 17, Webster discloses the machine according to claim 16, but does not further discuss the details of the control device.
Lesher et al. teaches that it is old and well known in the agricultural art for an agricultural raking machine to comprise switch elements (belt switch 60a, pickup switch 62a, lift switch 64a, hitch switch 66a) in a control device (control box 68) and operatively connected to a hydraulic actuation group (shown in FIG.5) for selective actuation of the hydraulic actuation group, including a flotation mechanism (lift 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Webster to utilize switches for actuating the hydraulic actuation group as the use of switches in a control device of an agricultural machine is old and well known in the agricultural art, as taught by Lesher et al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeske (US 3,518,820) discloses a hydraulic drive and control system for rotating a similar rake reel at a desired speed (col.1, lines 59+ and FIG.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671